DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-14 are pending.


Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al., US Patent Pub. US 2007/0043533 A1 (hereinafter Wiles) in view of Brincker et al., WIPO Patent Pub. WO2007009458A2 (hereinafter Brincker).

Claim 1
Wiles discloses a system for synchronous control of a plurality of sensors for sensing at least one characteristic such as temperature, vibration or movement, of at least one bearing (Wiles, Para [0021-22], [0051] - - A system with synchronous control of a plurality of sensors that can measure temperature, vibration, or movement of a bearing.), the system comprising: the plurality of sensors in association with at least one machine (Wiles, Para [0021] - - Plurality of sensors attached to a drive train/machine.); and a management device communicatively coupled to the plurality of sensors (Wiles, Para [0048] - - A gateway/”management device” in communication with the plurality of unit sensors.), the system being configured to perform operations comprising: (Wiles, Para [0038] - - Signals transmitted to the sensors instructing them to perform synchronous data acquisition/measurements of the drive train/machine.); receiving, from the plurality of sensors, a plurality of measurement values corresponding to the synchronous measurements. (Wiles, Para [0038] - - Signals transmitted to the sensors instructing them to perform synchronous data acquisition/measurements of the drive train/machine and receiving multiple measurement values from the sensors.)
But Wiles fails to specify providing, to the plurality of sensors, a measurement command to cause each of the plurality of sensors to sense the at least one characteristic of the at least one bearing at a same time in response to the measurement command and output a measurement value indicative of the sensed characteristic.
providing, to the plurality of sensors, a measurement command to cause each of the plurality of sensors to sense the at least one characteristic at a same time in response to the measurement command and output a measurement value indicative of the sensed characteristic. (Brincker, Page 1 - - Providing a measurement command to cause each of a plurality of sensors to synchronously/”at a same time” acquire sensor data measurements and output the sampled information/”measured values indicative of the sensed characteristic”.)
Wiles and Brincker are analogous art because they are from the same field of endeavor.  They relate to data acquisition systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above data acquisition system, as taught by Wiles, and incorporating the synchronous sensor measurements and data read, as taught by Brincker.  
One of ordinary skill in the art would have been motivated to do this modification in order to achieve a proper data sampling of timely related data by using synchronous sensor measurements and data read, as suggested by Brincker (Page 1).

Claim 2
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches the plurality of sensors are synchronized to a common time. (Wiles, Para [0038] - - Sensors synchronized to share a common timestamp.)

Claim 3

The combination of Wiles and Brincker further teaches the measurement command identifies the same time. (Wiles, Para [0038] - - Sensors are initiated/”measurement command” to perform measurement at predetermined sampling/measurement rates with the same time offsets.)

Claim 4
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches the plurality of sensors are configured to take their respective measurements at the same time. (Wiles, Para [0038] - - Sensors perform measurement at predetermined sampling/measurement rates with the same/synchronous time offsets.)

Claim 5
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches the measurement command is sent to a sensor group of the plurality of sensors, each sensor of the sensor group being at a different position on a machine of the at least one machine. (Wiles, Para [0021], [0038] - - Signals transmitted to multiple sensors located in different positions on the drive train/machine instructing them to perform synchronous data acquisition/measurements of the drive train/machine.)

Claim 6

The combination of Wiles and Brincker further teaches each sensor of the plurality of sensors locally saves a corresponding measurement value of the plurality of measurement values for access by the system. (Wiles, Para [0036-37] - - Each sensor saves a measurement value locally in memory.)

Claim 7
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches the system being configured to perform operations comprising: providing an acquire command to the plurality of sensors to instruct the plurality of sensors to send the plurality of measurement values to the management device. (Wiles, Para [0053] - - Processes/”acquire command” to send commands to the plurality of sensors to send the measurements to the gateway/”management device”.)

Claim 8
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches the receiving of the plurality of measurement values is based on an automatic measurement forwarding. (Wiles, Para [0036-37] - - Data reporting/”receiving the plurality of measurement values” is based on a reporting rate/”automatic measurement forwarding”.)

Claim 9

The combination of Wiles and Brincker further teaches the system being configured to perform operations comprising: executing a machine evaluation utilizing the plurality of measurement values received from the plurality of sensors to determine if an event occurred within the plurality of measurement values. (Wiles, Para [0021], [0039] - - Monitor and evaluate operating conditions/”executing a machine evaluation” using the plurality of sensor measurement values to determine if an event occurred by running the sensor measurement values through alarm and processing filters.)

Claim 10
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches a network supporting communication between the management device and the plurality of sensors. (Wiles, Para [0029] - - Communication network between the gateway/”management device” and plurality of sensors.)

Claim 11
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches the at least one characteristic comprises temperature and/or vibration and/or movement. (Wiles, Para [0021-22], [0051] - - A system with synchronous control of a plurality of sensors that can measure temperature, vibration, or movement of a bearing.)

Claim 12
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches the management device is configured to send the measurement command to the plurality of sensors and to receive the measurement value from each of the plurality of sensors. (Wiles, Para [0038] - - Signals/”measurement commands” transmitted to the sensors instructing them to perform synchronous data acquisition/measurements of the drive train/machine and receiving multiple measurement values from the sensors.)

Claim 13
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches the measurement command identifies the same time and a time interval at which to take subsequent measurements. (Wiles, para [0036] - - Signals/”measurement commands” transmitted to the sensors instructing them to perform synchronous/”same time” data acquisition/measurements at predetermined intervals for subsequent data acquisitions/measurements.)


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al., US Patent Pub. US 2007/0043533 A1 (hereinafter Wiles) in view of Brincker et al., WIPO Patent Pub. WO2007009458A2 (hereinafter Brincker) as applied to Claims 1-13 above, and in further view of Eregen et al., US Patent Pub. US 20110087396 A1 (hereinafter Eregen).

Claim 14
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
But the combination of Wiles and Brincker fails to specify the measurement command includes a send time at which to send acquired data to the management device. 
However Eregen further teaches the measurement command includes a send time at which to send acquired data to the management device. (Eregen, Para [0074] - - Each sensor receives timing information/”measurement command” that causes the sensor to calculate a dedicated transmission timeslot/”send time”  based on the timing information/”measurement command” to send acquired data to the transmission  coordinator/”management device”.)
Wiles, Brincker, and Eregen are analogous art because they are from the same field of endeavor.  They relate to data acquisition systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data acquisition system, as taught by Wiles and Brincker, and further incorporating the dedicated timeslot for data transmission, as taught by Eregen.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the possibility of transmission errors by using dedicated timeslots for data transmission, as suggested by Eregen (Abstract).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119